

114 HR 5832 IH: Flexibility in Family Sentencing Act of 2016
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5832IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Donovan (for himself and Mr. Jeffries) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to provide for the option to use a diversion program to
			 treat maternal drug abuse in a family-centered medical context, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Flexibility in Family Sentencing Act of 2016. 2.Diversion to treat maternal drug abuse in a family-centered medical context (a)In generalChapter 229 of title 18, United States Code, is amended by inserting after section 3607 the following:
				
					3607A.Diversion to treat maternal drug abuse in a family-centered medical context
 (a)Pre-Judgment probationIf a person described in subsection (e) is found guilty of an offense for which the maximum term of imprisonment is not more than 5 years, the court may, with the consent of such person, place such person on probation for a term of not more than two years without entering a judgment of conviction.
 (b)Conditions of probationA term of probation under this section shall include a requirement that the person— (1)participate in a drug treatment program approved by the court; and
 (2)receive periodic evaluations by a medical professional. (c)Dismissal of proceedingsAt any time before the expiration of the term of probation, but, in the case of a person who is pregnant, not during the course of the person’s pregnancy, if the person has not violated a condition of her probation, the court may, without entering a judgment of conviction, dismiss the proceedings against the person and discharge her from probation. At the expiration of the term of probation, if the person has not violated a condition of her probation, the court shall, without entering a judgment of conviction, dismiss the proceedings against the person and discharge her from probation.
 (d)Revocation of probationIf the person violates a condition of her probation, the court shall proceed in accordance with the provisions of section 3565.
 (e)Person describedA person who is described in this subsection is a person who— (1)is found guilty of an offense described in subsection (a) during pregnancy or the postpartum period; and
 (2)is an addict (as such term is defined in section 102 of the Controlled Substances Act (21 U.S.C. 802)).
 (f)DefinitionThe term postpartum period means the period ending 180 days after giving birth.. (b)Clerical amendmentThe table of sections for chapter 229 of title 18, United States Code, is amended by inserting after the item relating to section 3607 the following:
				
					
						3607A. Diversion to treat maternal drug abuse in a family-centered medical context. .
			